Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 3, the closest reference to Wong et al. (US 20020036828) discloses a spectrometer comprising optical sensor array thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 3.
 	Regarding claim 3, a spectrometer comprising “a transparent spacer formed over the spectral filter array; and an opaque mask on the transparent spacer having input apertures allowing light through the transparent spacer and onto a portion of the spectral filter array, wherein spectral filters in the spectral filter array include dispersive elements having subwavelength features arranged to focus light from the input apertures onto pixels of the array of pixels, wherein the subwavelength features vary across spectral filters in the spectral filter array” along with other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886